Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 15 recites “nanoparticles” but fails to provide any range for what is considered a nanoparticle. It is commonly accepted that nanoparticles range from 1 nm to 100 nm (0.1 µm) and the term will be interpreted as such. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-21 recite the limitation "the oil/water mixture."  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 recite the limitation "the proteins solids cake."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-12, 17-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 9,776,105 in IDS).
Regarding claim 1, Collins teaches a process comprising adding a polymer flocculant and a demulsifier to thin stillage to form flocculated thin stillage, subjecting the flocculated thin stillage comprising stillage solids and the polymer flocculent to dissolved air flotation to separate a liquid stream form a solids stream, wherein the solids stream comprises flocs of the polymer flocculant and the stillage solids, the solids stream having an effective amount of a demulsifier and/or inorganic particles to form a treated solids mixture, and separating oil and water from the treated solids mixture to provide a high protein wet cake (Fig. 2, claim 1, and C7/L33-C9/L10).
While Collins teaches that some demulsifier will be present in the solids stream, Collins fails to teach the solids stream being combined with the demulsifier. As the treatment chemical is taught to be essential during the solids stream separation (C7/L56-67), one skilled in the art would have found it obvious to provide the demulsifier to the solids stream as it is merely changing the sequence of adding ingredients (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  No unexpected results would be expected if demulsifier is added to the solids stream as Collins teaches that said demulsifier is beneficial in separating the residual oil from the solids. Therefore, one skilled in the art would have found it obvious to provide additional demulsifier to the solids stream in order to reduce the water/oil present in the separated solids.
Collins teaches that the thin stillage that is mixed with the flocculant and demulsifier is aged at a temperature of 135-180 F for a period of time (C6/L7-16) but does not teach that the treated solids mixture is aged after addition of the demulsifier to the solids stream. However, Collins teaches that aging a stream having stillage solids and chemical treatment agents is beneficial in order to allow the stillage solids to sit in contact with one or more aids before heat and pressure are applied to this mixture of the stillage and one or more aids (C6/L7-16). As such, one skilled in the art would have found it obvious to age the solids/demulsifier mixture in order to allow for greater contact between the solids and treatment aids. 
Collins does not teach that the wet cake produced from separation has at least 35 % dry weight protein. However, Collins teaches the same method steps claimed (separating treated thin stillage solids) and one skilled in the art would expect the same results from the same method steps. Further, Collins teaches that the separated solids can be further dried thereby increasing the solids content while decreasing the water content in the range claimed. 
Regarding claim 2, Collins does not detail the incoming weight percentages of the thin stillage. However, as the Collins method is applicable to all thin stillage streams, one skilled in the art would have found it obvious to apply the method to the specific thin stillage stream claimed as it is merely applying a known method to a specific thin stillage stream as Collins teaches the method being broadly applied to thin stillage streams in general. 
Regarding claims 3-4, Collins teaches that the polymer flocculant is applied in a dosage of 50-500 ppm (C9/L56-58).
Regarding claim 6, it is noted that the method step that produces the claimed total suspended solids content is dissolved air flotation. The result of the dissolved air flotation would be the weight percent claimed. As such, one skilled in the art would have found that in practicing the Collins method on thin stillage, the solids percent of the liquid stream after dissolved air flotation would be the same as claimed, or it would have been obvious to adjust various flotation parameters (residence time, air rate during flotation) in order to achieve the desired result claimed. 
Regarding claims 7-9, Collins teaches that the polymer flocculant is methyl-1-propanesulfonic acid sodium salt acrylamide copolymer, which is an anionic polymer (C7/L33-C9/L10).
Regarding claims 10-11, Applicant has defined polysorbate as ethoxylated sorbitans that are esterified with fatty acids ([0012]). Collins teaches that the demulsifier is an ethoxylated sorbitan ester of a fatty acid and therefore meets the claim limitation (claim 1).
Regarding claim 12, Collins teaches that the treatment additives are added in a range of 50-500 ppm (claim 2) and that the polymer is added in a range of 50-500 ppm (C9/L56-58). Thus, Collins teaches that demulsifier can be present in a range up to 450 ppm (highest range of 500 ppm minus lowest range of polymer flocculant of 50 ppm), or it would have been obvious to optimize the amount of demulsifier based the fluid treated and results desired (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claims 17-18, Collins teaches that the aging process occurs for 0.5-10 hours at a temperature up to 180 F (C6/L7-16). 
Regarding claim 19, Collins teaches that the oil and water are separated from the protein solids via centrifugation or decanting (claims 4-5). 
Regarding claim 21, Collins show the solids stream is separated into an oil stream, a heavy liquid stream (water comprising solids) and the protein cake (Fig. 2).
Regarding claim 22, Collins does not teach the resulting solids in the heavy liquid stream and the claimed result is only done by “separating.” One skilled in the art would have expected similar results based on the separating taught in Collins, or it would have been obvious to modify the types of separating (centrifugation, decanter, tricanter, or stacked disk centrifuge) in order to achieve the desired results.
Regarding claim 23, it is submitted that the drying step after the further separating the solids would dry the high protein wet cake and form protein powder (Fig. 2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 9,776,105 in IDS) in view of LoCascio et al. (US 10,188,970).
Regarding claim 5, Collins teaches dissolved air flotation and not a barrel screen for separating the thin stillage into a solids stream and a liquid stream. LoCascio teaches that a rotary drum (barrel) screen can be employed in order to efficiently separate the solids in the thin stillage from the liquids (abstract). As such, one skilled in the art would have found it obvious to provide a rotary barrel screen in order to efficiently separate the solids from the liquid in the thin stillage as a rotary barrel screen is another known method for such separation of thin stillage. 

Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 9,776,105 in IDS) in view of Lewis et al. (US 9,353,332 in IDS).
Regarding claims 13-16, Collins fails to teach adding an effective amount of inorganic silica particles in concentrations between 100-1000ppm. Lewis teaches that a process additive that aids in separating oil from the solids in the thin stillage is silica nanoparticles (size down to 0.01 µm or 10nm) in a concentration ranging from 20-10,000 ppm (abstract, C3/L1-15, and C7/L26-57). Therefore, it would have been obvious to provide another or substitute the demulsifier in Collins with another known equivalent additive that aids in separating oil from thin stillage solids as it is merely using a known equivalent used for the same purpose with a reasonable expectation of success in doing so. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 9,776,105 in IDS) in view of Jakel et al. (US 2017/0114293).
Regarding claim 20, Collins teaches that separation is carried out by a decanter or a tricanter (three phase decanter) but fails to explicitly teach a two-phase horizontal or vertical decanter. Jakel teaches that common solid/liquid separators for treating thin stillage are centrifugation means, two phase decanters, or three phase decanters (tricanter) ([0031]). As such, one skilled in the art would have found it obvious to use a specific two-phase decanter as the broad decanter in Collins as it is merely using a known specific type of decanter for treating thin stillage. It is Examiner’s position that horizontal or vertical two-phase decanters are merely known types of two-phase decanters in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777